Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 19, 2020

                                     No. 04-19-00893-CV

                                      Judy BARRERA,
                                          Appellant

                                               v.

BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System and Charles Reed,
                            Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22275
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
    The court reporter’s first request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before March 10, 2020.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court